Opinion by
Me. Chief Justice Sterrett,
This action of trespass by a passenger on an Allegheny Traction Company’s car was brought against that company and the Pittsburg & Birmingham Traction Company to recover damages for personal injuries resulting from the collision of a car of one of the companies with a car of the other company, occasioned by the conjoint negligence of said companies.
The time, place and circumstances of the collision, without more, are strongly presumptive of the gross negligence of one, if not both, of the defendant companies. Their respective cars were approaching each other, on a wide, level and well lighted street, and in full view of each other, and yet they collided at the crossing. As is quite natural in such cases, each of the alleged wrong-doers, in endeavoring to exculpate itself, was not unwilling to make it appear that the other alone was the culpable party, while both endeavored to show that plaintiff himself was guilty of contributory negligence that would bar a recovery against either. On the other hand the plaintiff was endeavoring to successfully bear the burden he had assumed of proving that the collision was the direct result of the conjoint negligence of the defendant companies. The trend of such trilateral con*333troversies is generally towards the fuller development of the facts.
Without undertaking to review the testimony, or even to refer specially to its more salient points, it is sufficient to say that a careful consideration of it has satisfied us that, it presented questions of fact, relating to the negligence of each defendant, and also to the alleged contributory negligence of the plaintiff himself, which the jury alone could legally determine. The testimony was all for them and not for the court; and it was submitted in a fair and impartial charge in which we find no substantial error. There is nothing in either of the three specifications that requires further notice.
Judgment affirmed.